           Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :      19 Cr. 535 (GHW)

PAUL A. RINFRET,                                              :

                                Defendant.                    :

---------------------------------------------------------------x




                   THE GOVERNMENT’S SENTENCING MEMORANDUM



                                                              GEOFFREY S. BERMAN
                                                              United States Attorney
                                                              Southern District of New York




Robert L. Boone
Assistant United States Attorney


- Of Counsel -
           Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 2 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x

UNITED STATES OF AMERICA                                      :

        -v.-                                                  :    19 Cr. 535 (GHW)

PAUL A. RINFRET,                                              :

                                Defendant.                    :

---------------------------------------------------------------x

                                     PRELIMINARY STATEMENT

        The Government writes in advance of the sentencing of defendant Paul A. Rinfret, which

is currently scheduled for March 25, 2020, at 10:00 a.m., and in response to the defendant’s

sentencing submission dated March 11, 2020. On October 8, 2019, the defendant pled guilty to

securities fraud in violation of Title 15, United States Code, Sections 78j(b) and 78ff and Title

17, Code of Federal Regulations, Section 240.10b-5, and wire fraud in violation of Title 18,

United States Code, Section 1343. The defendant pled guilty pursuant to a Pimentel letter, which

contained a Guidelines range of 63 to 78 months’ imprisonment. For the reasons discussed

below, the Government respectfully submits that a sentence within that applicable Guidelines

range is sufficient but not greater than necessary to promote the legitimate ends of sentencing.

                                               BACKGROUND

    A. The Defendant’s Offense Conduct
        As detailed in the Presentence Investigation Report (“PSR”), as well as the complaint

(“Complaint” or “Compl.”) and indictment (“Indictment”) in this matter, Rinfret engaged in a

scheme to defraud potential and actual investors in a limited partnership he controlled, Plandome

Partners L.P. (“Plandome Partners”). Through his fraudulent scheme, Rinfret obtained

approximately $20 million from investors on the false claim that he would utilize their

                                                         1
            Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 3 of 8




investment funds for trading. (Compl. ¶ 6.) In reality, Rinfret used only a small portion of the

victims’ invested funds to engage in actual trading, and instead used most of the victims’ money

to purchase luxury goods and high-end vacation rentals for himself and family members. (Id. at

¶ 6(e); see also PSR ¶ 33.)

       Formed in 2011, Plandome Partners was a New York limited partnership controlled by

Rinfret. (Compl. ¶ 5.) From 2016 through 2019, Rinfret offered potential investors the ability to

invest in Plandome Partners through the purchase of limited partnership interests. (Id. at ¶ 6(a).)

In soliciting investments, Rinfret falsely represented to victims that he would use all of their

investment funds to trade futures contracts tied to the Standard & Poor’s 500 index, a stock

market index based on the market capitalizations of 500 large publicly-traded companies, using a

propriety trading algorithm he had purportedly developed that had a proven track record. (Id. at

¶ 6(b).) Rinfret represented that his compensation would be in the form of a fee equivalent to

25% of the net profits of the trades. (Id.)

       In reality, once Rinfret obtained investor funds, he used only a small portion of those

funds to engage in actual trading. (Id. at ¶ 6(e).)   Instead, Rinfret used most of the victims’

money to purchase luxury goods and high-end vacation rentals for himself and family members.

(Id.) Additionally, when he did actually engage in trading with victims’ funds, he generated

losses. (Id.) To prevent his victims from seeking a return of their money, and to induce

additional investments, Rinfret falsely reported excellent investment performance results to his

victims through false and fraudulent monthly account statements. (Id. at ¶ 6(f).)

       Some examples of false statements Rinfret told his victims are as follows:

       a.       On September 9, 2016, Rinfret emailed a victim (“Victim-1”) stating, in sum and

substance, “I think by now everyone knows that I like to communicate during or after a big move



                                                  2
            Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 4 of 8




in the stock market. Today was our best day in memory. It should translate into a very good

month. Our methodology continues to perform exceptionally well.” (Id. at ¶ 7(b)(iii).) In

reality, neither Plandome Partners nor Rinfret had been conducting any trading, successful or

otherwise, with Victim-1’s funds when this representation was made. (Id. at ¶ 7(c).)

       b.       Rinfret emailed another victim (“Victim-2”) documents purporting to be account

statements from a particular brokerage firm (the “Brokerage Firm”) for the month of November

2018, showing a beginning balance of approximately $20 million and a net trading profit of

approximately $1 million for the month. (Id. at ¶ 7(d).) In fact, the balance of Plandome

Partners’ account at the Brokerage Firm for that month was approximately $487,136 and there

was a net trading loss that month of approximately $328,840. (Id.)

       Despite having repeatedly represented that victims’ money would be invested and traded

in brokerage accounts, Rinfret transferred millions of dollars of his victims’ money to his

relatives and their businesses, and used victim money to buy tens of thousands of dollars’ worth

of jewelry, rent a 6-bedroom vacation home in Southampton, New York, and purchase custom

made cabinets, among other things. (Id. at ¶ 8.)

   B. The Charges and The Defendant’s Guilty Plea

       Indictment 19 Cr. 535 (GHW) charged Rinfret with participating in the securities fraud

and wire fraud scheme described above. On October 8, 2019, the defendant pled guilty to Count

One of the Indictment, which charged securities fraud in violation of Title 15, United States

Code, Sections 78j(b) and 78ff, Title 17, Code of Federal Regulations, Section 240.10b-5, and

Title 18, United States Code, Section 2, and Count Two of the Indictment, which charged wire

fraud in violation of Title 18 United States Code, Sections 1343 and 2.

   C. The Applicable Guidelines



                                                   3
         Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 5 of 8




       As set forth in the Government’s Pimentel letter and the PSR, the base offense level is

seven; a twenty-level increase is warranted pursuant to U.S.S.G. § 2B1.1(b)(1)(K) because the

loss associated with the offense was more than $9,500,000 but less than $25,000,000; and a two-

level increase is warranted pursuant to U.S.S.G. § 2B1.1(b)(10)(C) because the offense involved

sophisticated means (See PSR ¶ 47-49.) Accordingly, given that a three-level decrease is

warranted pursuant to U.S.S.G. § 3E1.1(a) and (b) due to the defendant’s acceptance of

responsibility, Rinfret’s total offense level is twenty-six. (Id. at ¶ 57.) The defendant has zero

criminal history points and is in Criminal History Category I. (Id. at ¶ 60.). Accordingly, the

applicable Guidelines range is 63 to 78 months’ imprisonment. (Id. at ¶ 90.)

       The Probation Department has recommended that Rinfret be sentenced to 63 months’

imprisonment followed by a three-year term of supervised release. (Id. at Pg. 23.)

                                          DISCUSSION
       As the Court is aware, the Sentencing Guidelines still provide strong guidance to

sentencing courts following United States v. Booker, 543 U.S. 220 (2005), and United States v.

Crosby, 397 F.3d 103 (2d Cir. 2005). Because the Guidelines are “the product of careful study

based on extensive empirical evidence derived from the review of thousands of individual

sentencing decisions,” Gall v. United States, 552 U.S. 38, 46 (2007), district courts must treat the

Guidelines as the “starting point and the initial benchmark” in sentencing proceedings. Id. at 49.

After that calculation, however, the Court must consider the seven factors outlined in Title 18,

United States Code, Section 3553(a), which include the nature and circumstances of the offense,

the history and characteristics of the defendant, the need to adequately deter criminal conduct

and promote respect for the law, and the need to protect the public from further crimes of the

defendant. Id. at 50 & n.6.



                                                 4
         Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 6 of 8




       Here, a Guidelines sentence is appropriate and would meet the objectives set forth in 18

U.S.C. § 3553(a), given (1) the nature and circumstances of the offense and the history and

characteristics of the defendant; and (2) the need for the sentence imposed (A) to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the

offense; and (B) to afford adequate deterrence to criminal conduct. See 18 U.S.C. § 3553(a)(1),

(2)(A)-(B).

   A. The Nature and Seriousness of the Offense

       Rinfret’s conduct was truly egregious. He orchestrated an approximately $20 million

fraud that spanned over three years and claimed several hard working people as victims.

Rinfret’s conduct was also shockingly brazen. Rinfret raised tens of millions of dollars by

claiming he would invest his victims’ money using “a propriety trading algorithm” that he knew

did not exist. (Compl. ¶ 6(b)). Indeed, Rinfret invested only a nominal amount of his victims’

money in the stock market and instead used the overwhelming majority of it to fund his

extravagant lifestyle. To support his fanciful algorithm tale, Rinfret told a myriad of other

boldface lies – claiming he had invested a victim’s money in a brokerage account that did not

exist (Id. at ¶ 7(a)), purporting to have had the “best [trading] day in memory” when he had not

traded any victim money (Id. at ¶ 7(b)(iii)), and showing a victim an account statement with a

monthly balance of $20 million when the balance was actually less than $500,000 (Id. at ¶ 7(d),

among other things. Importantly, Rinfret’s fraud was not a momentarily lapse. Rather, it was a

series of brazen lies and outright theft that spanned a multi-year period.

       Rinfret’s lies continued even as his scheme began to unravel. As noted in the Complaint,

by April 2019, several victims attempted to get Rinfret to return their money. (Id. at ¶ 9(a).) As

pressure to return victim money mounted, Rinfret admitted to certain victims that he had lost



                                                 5
         Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 7 of 8




their money. (Id. at ¶ ¶ 9(b), 9(c).) However, Rinfret claimed he could earn their money back if

he was given even more money to invest. (Id. at ¶ ¶ 9(b), 9(c), 9(d), 9(e).) Accordingly, in an

attempt to get a victim to give him an additional $250,000, Rinfret claimed he had already raised

$250,000 from another investor and showed that victim a falsified bank statement purporting to

show a $250,000 wire transfer he had received. (Id. at ¶ ¶ 9(d), 9(e).) Rinfret’s web of lies

ended only when he was arrested.

   B. Rinfret’s History and Characteristics

       Rinfret committed a serious crime that was fueled by his own greed. Unlike many

defendants who appear before the Court, Rinfret did not commit his crime out of any pressing

financial need. Rather, he simply wanted to live an extravagant lifestyle. As noted in the

Complaint, Rinfret spent $43,000 on an engagement party in Manhattan for his son, and

thousands of dollars on jewelry, custom cabinets, and a Hampton’s rental property, among other

things. (Compl. ¶ 8.) Rinfret’s desire to live an extravagant lifestyle is obviously not a

mitigating factor, but instead speaks directly to his greed and sense of entitlement. Moreover,

Rinfret’s conduct was not a brief aberration. As discussed above, Rinfret repeatedly stole money

from various investors over the course of three years. His conduct was brazen, calculated, and

pervasive and showed no regard for the trust his victims placed in him.

   C. The Need for Deterrence and to Promote Respect for the Law

       The fact that Rinfret ran a multi-year scheme enabling him to steal approximately $20

million from investors makes plain the need to impose a Guidelines sentence to afford specific

deterrence and promote respect for the law.

       But general deterrence is also particularly important. Investment schemes such as this

one rely on unsophisticated investors placing trust in an individual purporting to have experience



                                                 6
         Case 1:19-cr-00535-GHW Document 30 Filed 03/18/20 Page 8 of 8




in finance. Because victims of such schemes oftentimes do not understand, or do not want to

believe, that they have been defrauded by someone they trust, the schemes can be both highly

lucrative and difficult to detect. As such, significant punishment is necessary to deter others from

similar conduct. To deter criminal conduct by individuals like Rinfret, effectuate the purpose of

the securities fraud laws, and send an appropriate message that this type of fraud will not be

tolerated, a sentence within the Guidelines range is warranted.

                                         CONCLUSION

     For the aforementioned reasons, the Government respectfully submits that a Guidelines

sentence is appropriate in this case and sufficient but not greater than necessary to promote the

legitimate ends of sentencing.

Dated: New York, New York
       March 18, 2020
                                              Respectfully submitted,

                                              GEOFFREY S. BERMAN
                                              United States Attorney

                                      By:     s/ Robert L. Boone
                                              Robert L. Boone
                                              Assistant United States Attorney
                                              (212) 637-2208




                                                 7
